DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/04/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 13, 15, 18, 20-21, 23-25 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20190230501 A1) in view of Dung (US 20140057600 A1).

Regarding claim 10, He teaches an electronic device (He, Fig. 2, first device/smart watch) comprising: 
a storage device (He, Fig. 2, memory 220), arranged to store a virtual subscriber identity module (SIM) (He, Fig. 2 and Pars. 86-87); and 
a wireless communication circuit (He, Fig. 2, wireless communication circuit comprising: NFC module 350, WI-FI module 370, Bluetooth module 380 and radio frequency unit 310 and Pars. 89-92), arranged to establish a first wireless communication link with another electronic device (He, Fig. 2 and Pars. 90-92) that has a physical 30SIM installed therein (He, Fig. 3 and Pars. 105, 138), and  obtain data of the physical SIM from said other electronic device via the first wireless communication link (He, Fig. 4, mobile phone/second device (other electronic device), first device/smart watch (i.e. electronic device) and Par. 140); and 
a control circuit, arranged to configure the virtual SIM according to the data of the physical SIM of said other electronic device (He, Fig. 2, processor 290 (i.e. control circuit) and Pars. 94-96): 
wherein the wireless communication circuit is further arranged to 10establish a second wireless communication link with a cellular telephone network via the virtual SIM configured according to the data of the physical SIM of said other electronic device (smart watch 1011 performs communication by using the radio frequency unit 210 by using the virtual card number/subscriber identity performing communication by using the mobile network (i.e. establish a second wireless communication link with mobile/cellular telephone network (He, Fig 4 and Pars. 75, 89, 141-142), wherein function that the virtual subscriber identity implements similar to a function of a communication identity provided by a physical SIM card, the communication/subscriber identity is a subscriber identity supported by the virtual subscriber identity module, for example, a phone number used for communication).
However, He fails to explicitly teach the phone number is physical ID.
Dung teaches the virtual SIM utilizes the identification of the physical SIM such as phone number (Dung, Fig. 4 and Pars. 28-29).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Dung into He to identify the mobile phone as a registered user for perform communication service (Dung, Par. 57).

Regarding claim 11, the combination of He and Dung teaches previous claim.  The combination further teaches the electronic device of claim 10, wherein the electronic device is a mobile terminal (He, Fig. 2 and Pars. 69-71).  

Regarding claim 12, the combination of He and Dung teaches previous claim.  The combination further teaches the electronic device of claim 11, wherein the mobile terminal is a cellular phone (He, Fig. 2 and Pars. 69-71).  

Regarding claim 14, the combination of He and Dung teaches previous claim.  The combination further teaches the electronic device of claim 10, wherein the first wireless communication link is a Wireless Fidelity (Wi-Fi) link or a Bluetooth (BT) link (He, Fig. 2 and Pars. 90-92).  

Regarding claim 16, method of claim 16 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 16.

Regarding claim 17, method of claim 17 is performed by the apparatus of claim 11.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 11 (apparatus) for the method of claim 17.

Regarding claim 19, method of claim 19 is performed by the apparatus of claim 14.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 14 (apparatus) for the method of claim 19.

Regarding claim 22, the combination of He and Dung teaches previous claim.  The combination further teaches the electronic device of claim 10, wherein the wireless communication circuit is further arranged to receive a voice call for the physical SIM of said 10other electronic device via the second wireless communication link from the cellular telephone network (He, Par. 224).  


Claims 13, 15, 18, 20-21, 23-25 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20190230501 A1) in view of Dung (US 20140057600 A1) and further in view of Lai et al. US (20190223017 A1).

Regarding claim 13, the combination of He and Dung teaches previous claim.

Lai teach the CPE/RG 402 (i.e. electronic device) (Lai, Figs. 4, 10 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into the combination of He and Dung to communicate in 5G communication system (Lai, Abstract).

Regarding claim 15, the combination of He and Dung teaches previous claim.
However, the combination fails to teach the electronic device of claim 10, wherein the electronic device is a customer premise equipment (CPE).  
Lai teach 5G communication system (Lai, Fig. 4 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai the combination of He and Dung to communicate in 5G communication system (Lai, Abstract).

Regarding claim 18, method of claim 18 is performed by the apparatus of claim 13.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 13 (apparatus) for the method of claim 18.

Regarding claim 20, method of claim 20 is performed by the apparatus of claim 15.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 15 (apparatus) for the method of claim 20.

Regarding claim 21, the combination of He and Dung teaches previous claim

Lai teach in agent mode the CPE/RG 402 (i.e. electronic device) has independent N2/N3 capability for the UE 401 (i.e. other electronic device) connecting to 5G network through the CPE/RG 402 (i.e. electronic device) (Lai, Figs. 4, 10 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into the combination of He and Dung to communicate in 5G communication system (Lai, Abstract).

Regarding claim 23, the combination of He and Dung teaches previous claim.
However, the combination fails to teach the electronic device of claim 22, wherein the control circuit is further arranged to relay the voice call to said other electronic device.  
Lia teaches the ACPE/RG (i.e. electronic device) serves as a relay node for the UU connecting to the 5G communication system (Lai, Figs. 4, 10 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into the combination of He and Dung to communicate in 5G communication system (Lai, Abstract).

Regarding claim 24, the combination of He and Dung teaches previous claim. 
However, the combination fails to teach the electronic device of claim 10, wherein the control circuit is further arranged to enable Wi-Fi hotspot functionality on the electronic device operating under a Wi-Fi STA mode. 
Lai teach in agent mode the CPE/RG 402 (i.e. electronic device) has independent N2/N3 capability (i.e. arranged to enable Wi-Fi hotspot functionality on the electronic device operating under a Wi-Fi STA mode) for the UE 401 (i.e. other electronic device) connecting to 5G network through the CPE/RG 402 (i.e. electronic device) (Lai, Figs. 4, 10 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into the combination of He and Dung to communicate in 5G communication system (Lai, Abstract).

Regarding claim 25, the combination of He and Dung teaches previous claim. 
However, the combination fails to teach the electronic device of claim 10, wherein the control circuit is further arranged to communicate with said other electronic device operating under a Wi-Fi AP mode.  
Lai teach in agent mode the CPE/RG 402 (i.e. electronic device) configured as an access point to the UE 401 (i.e. other electronic device) (Lai, Figs. 4, 10 and Pars. 41-44, 55).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into the combination of He and Dung to communicate in 5G communication system (Lai, Abstract).

Regarding claims 26-30, method of claims 26-30 are performed by the apparatus of claims 21-25.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 21-25 (apparatus) for the method of claims 26-30.


Response to Arguments






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        11/18/2021